            Case 2:20-cv-01810-APG-VCF Document 3 Filed 12/02/20 Page 1 of 2




1                                         UNITED STATES DISTRICT COURT

2                                             DISTRICT OF NEVADA

3                                                          ***
      RONALD ALLISON,
4
                             Plaintiff,
5                                                             2:20-cv-01810-APG-VCF
      vs.                                                     ORDER
6     CLARK COUNTY DISTRICT ATTORNEY’S
      OFFICE, et al.,
7
                             Defendants.
8
             Before the Court is Ronald Allison v. Clark County District Attorney’s Office, et al., case number
9
     2:20-cv-01810-APG-VCF.
10
             Federal Rule of Civil Procedure 3 governs commencing an action. Fed. R. Civ. P. 3. “A civil
11
     action is commenced by filing a complaint with the court.” Id. A complaint must contain the following:
12
     (1) a statement of the grounds for jurisdiction, (2) a short and plain statement of the claim showing why
13
     the Plaintiff is entitled to relief, and (3) a demand for relief. Fed. R. Civ. P. 8(a).
14
             Under 28 U.S.C. § 1914(a), a filing fee is required to commence a civil action in federal court.
15
             Here, Plaintiff has not complied with Rule 3. No complaint commencing this action has been filed.
16
     The filing fee has not been paid. Plaintiff must pay the full filing fee for each case that he seeks to open
17
     or file an application to proceed in forma pauperis.
18
             Accordingly,
19
             IT IS HEREBY ORDERED that Plaintiff has until December 22, 2020 to file a complaint with an
20
     accompanying filing fee or an application to proceed in forma pauperis. Failure to comply with this order
21
     may result in dismissal of this case.
22

23
                                                        NOTICE
24
             Pursuant to Local Rules IB 3-1 and IB 3-2, a party may object to orders and reports and
25
     recommendations issued by the magistrate judge. Objections must be in writing and filed with the Clerk
            Case 2:20-cv-01810-APG-VCF Document 3 Filed 12/02/20 Page 2 of 2




     of the Court within fourteen days. LR IB 3-1, 3-2. The Supreme Court has held that the courts of appeal
1
     may determine that an appeal has been waived due to the failure to file objections within the specified
2

3    time. Thomas v. Arn, 474 U.S. 140, 142 (1985). This circuit has also held that (1) failure to file objections

4    within the specified time and (2) failure to properly address and brief the objectionable issues waives the

5    right to appeal the District Court's order and/or appeal factual issues from the order of the District Court.

6    Martinez v. Ylst, 951 F.2d 1153, 1157 (9th Cir. 1991); Britt v. Simi Valley United Sch. Dist., 708 F.2d 452,
7    454 (9th Cir. 1983).
8
            Pursuant to Local Special Rule 2-2, the Plaintiff must immediately file written notification with
9
     the court of any change of address. The notification must include proof of service upon each opposing
10
     party of the party’s attorney. Failure to comply with this Rule may result in dismissal of the action.
11
     See LSR 2-2.
12

13          DATED this 2nd day of December, 2020.
                                                                   _________________________
14                                                                 CAM FERENBACH
                                                                   UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20

21

22

23

24

25
